DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 07/22/2021, claims 29-36 are newly added; claims 12, 15, 21-24, 27-36 are pending.
Claims 12, 21-24 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation “cut-out portion" recited in line 15, claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the connector pads of the heater are formed of a conducive foil inserted into the vinyl interlayer” in lines 12-13 was not described in the original specification. 
In para. [0037] of the current specification, “Silver connector pads 40, which may be pre-fluxed, allow for soldering ends or leads of conductors 42, such as wires, to the connector pads 40. …. The conductors 42 provide the necessary power for operating the heater 38 when needed.” Thus, in this paragraph, the connector pads 40 are formed of silver, not foil as claimed. Furthermore, para. [0045] discloses: “the connection for powering or controlling the heater 38 can be made with a conductive foil inserted into the laminate”. There is no disclosure in the specification states that “the connection for powering or controlling the heater” is/are the connector pads 40 as claimed. “The connection for powering or controlling the heater” can be the conductors 42 that made with the foil as stated in para.0037 above. Therefore, the claimed subject matter “the connector pads (40) of the heater are formed of a conducive foil” is new matter. 
Claims 30-36 are rejected by the virtue of their dependency from claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 15, 21-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2010/0032421 A1, previously cited) in view of Dammura et al.(US 2011/0114631 A1, newly cited), and further in view of Chiba et al.(US 2019/0389429 A1, newly cited)
Regarding claim 12, Martinez discloses
 A sensor device (glass pane with signal device, see figs.1-7), comprising: 
an emitter (“device for generating a warning signal” inside the signaling device 12, see fig.1 and para.0019) configured to emit radiation ( signals 16, see fig.1. “… Signals 16 may be electromagnetic waves, radar signals or sonar signals”, see para.0020); 

    PNG
    media_image1.png
    467
    545
    media_image1.png
    Greyscale

Figure 1 of Martinez
a detector (“transceiver” inside the signaling device 12, see fig.1) configured to detect a portion of the emitted radiation that is reflected from an object (see fig.1 and para.0019-0020. The “transceiver” inside the signaling device 12 detects received signals 14 from any object. Thus, it detects the transmitted signal 16 when the signal 16 is reflected and became signals 14);
a cover (glass pane 6 and flat heater element 2, see fig.1) covering at least one of the emitter and the detector (“device for generating a warning signal” or the “transceiver” inside the signaling device 12), the cover allowing the emitted and reflected radiation (signals 14 and 16) to pass through the cover (glass pane 6 and flat heater element 2);

    PNG
    media_image2.png
    270
    587
    media_image2.png
    Greyscale

Figure 2 of Martinez
 wherein the cover (glass pane 6 and flat heater element 2) comprises: 
glass pane 6) comprising glass or polycarbonate (glass); 
a film substrate layer (carrier film 22, see fig.2) on which a  heater (electrical resistance layer 30 and two electric connection elements 18 and 20 , see figs.2-4) is formed
wherein the heater (electrical resistance layer 30 and two electric connection elements 18 and 20, see figs.2-4) consists of a wire-like trace (see electrical resistance layer 30 in figs.3-4, this electrical path created by the electrical resistance layer 30 has a thin width like a wire, see annotated figs.3-4 below) and connector pads (electric connection elements 18 and 20).

    PNG
    media_image3.png
    536
    631
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    652
    489
    media_image4.png
    Greyscale

Annotated figures 3-4 of Martinez
Martinez does not explicitly disclose 
The heater is formed from a fluid comprising an electrically conductive material that is deposited onto the portion of the cover and cured;
a vinyl interlayer disposed between the film substrate layer and the first layer comprising glass or polycarbonate; and 
a second layer comprising glass or polycarbonate, wherein the film substrate layer and the vinyl interlayer are disposed intermediate the first layer and the second layer and wherein the connector pads are exposed within a cut-out portion in the first layer and the vinyl interlayer.
However, Dammura discloses a heat-generating panel, comprising:
a heater (silver paste 134 and copper foil tapes 136 on left and right sides of the glass 100, see figs .1A . The silver paste of the electrode generates heat when electric current is applied) is formed from a fluid comprising an electrically conductive material (silver paste 134, see fig.1a. The paste is mixtures of dry ingredients and fluid; thus, the silver paste contains fluid as claimed) that is deposited onto the portion of the cover (plate glass 110, see fig.1) and cured (see para.0096-0097), wherein the heater (silver paste 134 and copper foil tape 136) consists of a wire-like trace (silver paste 134 has the shape like a wire, see fig.1A) and connector pads (copper foil tapes 136).

    PNG
    media_image5.png
    720
    547
    media_image5.png
    Greyscale

Figure 1 of Dammura
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Martinez’s cover (e.g. glass pane 6 and flat heater element 2) by using the heater of Martinez with the heater is formed from a fluid comprising an electrically conductive material that is deposited onto the portion of the cover and cured as taught by Dammura (point (a) above). The heater being formed from a fluid provides “uniformly heated” (see para.0102 of Dammura). 
In addition, Chiba discloses a laminated glass, comprising:
a vinyl interlayer (adhesion layer 33, see fig.2. Para.0093 recites: “The adhesion … 33 can be formed …polyvinyl butyral resin (PVB), ethylene vinyl acetate (EVA), or the like”) disposed between the film substrate layer (base 311, see fig.2) and the first layer comprising glass or polycarbonate (glass plate 2); and 
a second layer comprising glass or polycarbonate (glass plate 1, see fig.2), wherein the film substrate layer (base 311) and the vinyl interlayer (adhesion layer 33) are disposed intermediate the first layer (glass plate 2) and the second layer (glass plate 1) and wherein the connector pads (connecting members 41 and 42, see figs.1-2) are exposed within a cut-out portion (cutout portions 21 and 22, see figs.1-2)  in the first layer (glass plate 2) and the vinyl interlayer (see para.0033: “Cutout portions 21 and 22 are formed in an upper end portion and a lower end portion, respectively, of the inner glass plate 2. Connecting members 41 and 42, which extend from the intermediate film 3, are exposed from the cutout portions 21 and 22, respectively.” See fig.2,wherein the connecting members 41 and 42 are exposed within cut-out portion(s) 21-22 and in the glass plate 2 and adhesion layer 33).

    PNG
    media_image6.png
    260
    647
    media_image6.png
    Greyscale

Figure 2 of Chiba
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the a vinyl interlayer disposed between the film substrate layer and the first layer comprising glass and the second layer comprising glass, wherein the film substrate layer and the vinyl interlayer are disposed intermediate the first layer and the second layer and wherein the connector pads are exposed within a cut-out portion in the first layer and the vinyl interlayer as taught by Chiba into Martinez (points (b), (c) above). The vinyl interlayer provides “excellent adhesiveness to the glass plates and penetration resistance” (see para.0093 of Chiba) 
Regarding claim 15, Martinez discloses substantially all the claimed limitations as set forth. 
Martinez does not explicitly disclose the electrically conductive material comprises silver.  
Dammura further discloses the electrically conductive material comprises silver (silver paste 134).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the electrically conductive material comprises silver as taught by Dammura in Martinez. Doing so allows “an efficient heating process is realized with less energy loss for heating.” (See para.0102 of Dammura).
Regarding claim 21, Martinez further discloses
the wire-like trace (portion of the electrical resistance layer 30 disposed between the projections 25 and 27, see annotated figs.3-4 above) borders an area (passage opening 10, see figs.1-4) on the cover (glass pane 6, see fig.1) over the emitter and detector (signaling device 12, see fig.1) through which the emitted radiation (transmitted signals 16, see fig.1) from the emitter (“device for generating a warning signal” inside the signaling device 12) and the reflected radiation (received signals 14, see fig.1) to the detector (“transceiver” inside the signaling device 12) passes.  
Regarding claim 22, Martinez further discloses
(portion of the electrical resistance layer 30 disposed between the projections 25 and 27, see figs.3-4. See annotated figs.3-4 above) follows a meandering path (see annotated figs.3-4 above).  
Regarding claim 23, Martinez further discloses
the heater consists of the wire-like trace (portion of the electrical resistance layer 30 disposed between the projections 25 and 27) and the two connector pads (connection elements 18 and 20, see figs.3-4).    
Regarding claim 24, Martinez further discloses
the wire-like trace (portion of the electrical resistance layer 30 disposed between the projections 25 and 27, see figs.3-4. See annotated figs.3-4 above) does not traverse the contiguous area (passage opening 10, see figs.1-4) on the cover (glass pane 6, see fig.1) over at least one of the emitter and the detector (signaling device 12).    
Regarding claim 27, Martinez further discloses
the emitter (device for generating a warning signal” inside the signaling device 12) is a RADAR emitter (see para.0020) and the detector (“transceiver” inside the signaling device 12) 1) is a RADAR detector (see para.0020: “The received signals 14 and/or the transmitted signals 16 may be … radar signals …”).  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Dammura and further in view of Chiba as applied to claim 12 above, and further in view of Buchanan (US 20040167717 A1, previously cited)
Regarding claim 28, Martinez/ Dammura/ Chiba discloses substantially all the claimed limitations as set forth. 
Martinez/ Dammura/ Chiba does not explicitly disclose the emitter is a LIDAR emitter and the detector is a LIDAR detector.  
Buchanan discloses a sensing apparatus for vehicle, comprising: 
the emitter is a LIDAR emitter  and the detector is a LIDAR detector (claim 18 recites: “the emitter and the receiver emit and receive … lidar signals.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signaling device in Martinez, as modified by Dammura and Chiba, by replacing the detector and emitter of Martinez with LIDAR emitter and the detector is a LIDAR detector as taught by Buchanan. Doing so allows to generate a more detailed image of the object and also detect much smaller objects using the LIDAR.
Claims 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2010/0032421 A1) in view of Dammura et al.(US 2011/0114631 A1).
Regarding claim 29, Martinez discloses
A sensor device (glass pane with signal device, see figs.1-7), comprising: 
an emitter (“device for generating a warning signal” inside the signaling device 12, see fig.1 and para.0019) configured to emit radiation ( signals 16, see fig.1. “… signals 16 may be electromagnetic waves, radar signals or sonar signals”, see para.0020);
a detector (“transceiver” inside the signaling device 12, see fig.1) configured to detect a portion of the emitted radiation that is reflected from an object (see fig.1 and para.0019-0020. The “transceiver” inside the signaling device 12 detects received signals 14 from any object. Thus, it detects the transmitted signal 16 when the signal 16 is reflected and became signals 14);
a cover (glass pane 6 and flat heater element 2, see fig.1) covering at least one of the emitter and the detector (“device for generating a warning signal” or the “transceiver” inside the signaling device 12), the cover allowing the emitted and reflected radiation (signals 14 and 16) to pass through the cover (glass pane 6 and flat heater element 2);
wherein the cover (glass pane 6 and flat heater element 2) comprises: 
a first layer (glass pane 6) comprising glass or polycarbonate (glass); 
a film substrate layer (carrier film 22, see fig.2) on which a heater (electrical resistance layer 30 and two electric connection elements 18 and 20 , see figs.2-4) consisting of a wire-like trace (see electrical resistance layer 30 in figs.3-4, this electrical path created by the electrical resistance layer 30 has a thin width like a wire, see annotated figs.3-4 below)  and connector pads (electric connection elements 18 and 20) is disposed, 

    PNG
    media_image3.png
    536
    631
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    652
    489
    media_image4.png
    Greyscale

Annotated figures 3-4 of Martinez



Martinez does not explicitly disclose 
the wire-like trace is formed from a fluid comprising an electrically conductive material that is deposited onto the portion of the cover and cured; 
a vinyl interlayer disposed between the film substrate layer and the first layer comprising glass or polycarbonate, wherein the connector pads of the heater are formed of a conducive foil inserted into the vinyl interlayer; and 
a second layer comprising glass or polycarbonate, wherein the film substrate layer and the vinyl interlayer are disposed intermediate the first layer and the second layer.  
Dammura discloses a heat-generating panel, comprising:
a film substrate layer (metal tape 132, figs. 1A and 5) on which a heater (silver paste 134 and copper foil tapes 136 on left and right sides of the glass 100, see figs .1A) consisting of a wire-like trace (see fig.1A, the silver paste 134 has the shape like a wire) and connector pads (copper foil tapes 136) is disposed, wherein the wire-like trace (silver paste 134 ) is formed from a fluid comprising an electrically conductive material (The paste is mixtures of dry ingredients and fluid; thus, the silver paste contains fluid as claimed) that is deposited onto the portion of the cover (plate glass 110, see fig.1) and cured (see para.0096-0097);
a vinyl interlayer (interlayer film 410, see fig.5 and para.0107, wherein the interlayer film 410 is vinyl) disposed between the film substrate layer (metal tape 132)  and the first layer (upper plate glass 110, see fig.5), wherein the connector pads  (copper foil tapes 136 on two sides of the glasses 100, see fig.1A) of the heater (electrode 130 and the copper foil tape 136) are formed of a conducive foil (“copper foil”, see para.0095) inserted into the vinyl interlayer (vinyl interlayer film 410, see fig.5 and para.0107. In fig.5, “the electrically-conductive thin layer 120 of the heat-generating panel 100 is placed inside with an interlayer film 410” (see para.0107), wherein the electrically-conductive thin layer 120 provided with the copper foil tapes 136 on its surface. See annotated fig.5 below);  

    PNG
    media_image7.png
    458
    1138
    media_image7.png
    Greyscale

Annotated fig.5 of Dammura
a second layer comprising glass or polycarbonate (lower plate glass 110, see fig.5), wherein the film substrate layer (metal tape 132) and the vinyl interlayer (interlayer film 410) are disposed intermediate the first layer (upper plate glass 110) and the second layer (lower plate glass 110).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Martinez’s cover (e.g. glass pane 6 and flat heater element 2) by using the heater of Martinez with the heater having the wire-like trace is formed from a fluid comprising an electrically conductive material that is deposited onto the portion of the cover and 
Regarding claim 30, Martinez discloses substantially all the claimed limitations as set forth. 
Martinez does not explicitly disclose the electrically conductive material comprises silver.  
Dammura further discloses the electrically conductive material comprises silver (silver paste 134).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the electrically conductive material comprises silver as taught by Dammura in Martinez. Doing so allows “an efficient heating process is realized with less energy loss for heating.” (See para.0102 of Dammura).
Regarding claim 31, Martinez further discloses
the wire-like trace (portion of the electrical resistance layer 30 disposed between the projections 25 and 27, see annotated figs.3-4 above) borders an area (passage opening 10, see figs.1-4) on the cover (glass pane 6, see fig.1) over the emitter and detector (signaling device 12, see fig.1) through which the emitted radiation (transmitted signals 16, see fig.1) from the emitter (“device for generating a warning signal” inside the signaling device 12) and the reflected radiation (received signals 14, see fig.1) to the detector (“transceiver” inside the signaling device 12) passes.  

Regarding claim 32, Martinez further discloses
the wire-like trace (portion of the electrical resistance layer 30 disposed between the projections 25 and 27, see figs.3-4. See annotated figs.3-4 above) follows a meandering path (see annotated figs.3-4 above).  
Regarding claim 33, Martinez further discloses
The sensor device of claim 31, wherein the heater consists of the wire-like trace (portion of the electrical resistance layer 30 disposed between the projections 25 and 27) and the two connector pads (connection elements 18 and 20, see figs.3-4).    
.  	Regarding claim 34, Martinez further discloses
the wire-like trace (portion of the electrical resistance layer 30 disposed between the projections 25 and 27, see figs.3-4. See annotated figs.3-4 above) does not traverse the contiguous area (passage opening 10, see figs.1-4) on the cover (glass pane 6, see fig.1) over at least one of the emitter and the detector (signaling device 12).  
Regarding claim 35, Martinez further discloses
the emitter (device for generating a warning signal” inside the signaling device 12) is a RADAR emitter (see para.0020) and the detector (“transceiver” inside the signaling device 12) 1) is a RADAR detector (see para.0020: “The received signals 14 and/or the transmitted signals 16 may be … radar signals …”).  
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Dammura as applied to claim 29, and further in view of Buchanan (US 20040167717 A1)
Regarding claim 36, Martinez/ Dammura/ Chiba discloses substantially all the claimed limitations as set forth. 
Martinez/ Dammura/ Chiba does not explicitly disclose the emitter is a LIDAR emitter and the detector is a LIDAR detector.  
Buchanan discloses a sensing apparatus for vehicle, comprising: 
the emitter is a LIDAR emitter  and the detector is a LIDAR detector (claim 18 recites: “the emitter and the receiver emit and receive … lidar signals.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signaling device in Martinez, as modified by Dammura, by replacing the detector and emitter of Martinez with LIDAR emitter and the detector is a LIDAR detector as taught by Buchanan. Doing so allows to generate a more detailed image of the object and also detect much smaller objects using the LIDAR.
Response to Arguments
Claim Objections: the new amendment has overcome the previous claim objections. The claim objections are withdrawn.
Claim Rejections - 35 U.S.C. §112(b): the new amendment has overcome the previous 112(b) rejections. The 112(b) rejections are withdrawn.
Claim Rejections - 35 U.S.C. §103 
Applicant’s arguments, see Remarks, filed in 07/22/2021, with respect to the rejection(s) of claim(s) 12 under 103 rejections have been fully considered and are persuasive in light of the 
Claims 15, 21-24, and 27 are rejected by the virtue of their dependency from claim 12.
Regarding New Claims 29 through 36:
The new reference Dammura teaches the features of "a heater consisting of a wire-like trace and connector pads is disposed, wherein the wire-like trace is formed from a fluid comprising an electrically conductive material that is deposited onto the portion of the cover and cured" and "a vinyl interlayer disposed between the film substrate layer and the first layer comprising glass or polycarbonate, wherein the connector pads of the heater are formed of a conducive foil inserted into the vinyl interlayer" as recited by claim 29.
Claims 30-36 are rejected by the virtue of their dependency from claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150343744 A1 discloses the laminated glass assembly includes a first and a second glass sheet; a first, a second and a third intermediate film interposed between the first and second glass sheets (see abstract), A cutout 120 is formed on each of the upper and lower edges of the second glass sheet 104, the intermediate film 106 is also provided with a cutout corresponding to each of the cutouts 120. The presence of the cutout in the intermediate film 106 allows the first .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761